Citation Nr: 0034024	
Decision Date: 12/29/00    Archive Date: 01/08/01	

DOCKET NO.  99-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for a low back 
syndrome, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from November 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO), which denied the veteran an increased 
evaluation for his service-connected low back disorder.  


FINDINGS OF FACT

1.  All identified relevant evidence necessary for a 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected low back disorder is 
manifested by severe limitation of motion and overall severe 
low back disability.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for a 
low back disorder, but no more, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 
5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was diagnosed with a herniated nucleus pulposus 
at L5-S1 in service.  Following service, the RO classified 
the disorder as a low back syndrome and evaluated it as a 
lumbosacral strain.  X-rays prior to 1991 never confirmed 
frank herniation of a lumbar disc.  

A computer tomography scan of the lumbar spine in September 
1991 revealed mild disc bulging at L3-4, L4-5 and L5-S1 with 
possible impingement of the right S1 nerve root as well as 
degenerative changes.  

VA examined the veteran in January 1999.  He complained of 
significant pain in the lower back, radiating to the left 
lower extremity, and occasionally falling due to loss of 
sensation and loss of control of the left leg.  The veteran 
reported a history of back problems in service as a result of 
lifting heavy objects, and he reported that he has been 
wearing a lumbosacral corset for a number of years, and he 
walks with a cane for fear of falling.  He said that long 
standing and long sitting hurt his back, and that he spends a 
lot of time lying down in bed because of his low back pain.  
He added that he has not worked for a long time, because of 
his chronic low back pain.  

The examiner noted that his review of the record showed that 
the veteran had an x-ray of his back taken in 1998, which 
demonstrated mild retrolisthesis of L5 with respect to S1, 
and degenerative disease at L5-S1, and degenerative joint 
disease of the lumbosacral spine.  It was noted that, in 
1996, the veteran had an electromyogram, which was negative, 
but that the sampling of muscles was limited.  On physical 
examination, the veteran was observed to walk with an 
antalgic gait with a cane in the right hand and to wear an 
old lumbosacral corset.  Posture examination showed increased 
thoracic kyphosis.  There was no scoliosis and no pelvic 
obliquity.  There was some palpable tenderness in the lower 
lumbosacral spine.  During the truncal range of motion 
examination, the veteran used a cane for balance and for 
support for fear of falling.  Trunk forward bending was 
limited to 14 degrees with pain and guarding.  Hyperextension 
was possible to 4 degrees with pain and guarding.  Left 
lateral bending was limited to 14 degrees with pain.  Right 
lateral bending was limited to 6 degrees with pain.  Left and 
right lateral rotation was limited to 20 degrees with pain.  
Left straight raising test was positive at 30 degrees of 
elevation.  Deep tendon reflexes were decreased in the ankles 
and knees, bilaterally.  Pinprick sensation showed no 
specific dermatomal patterns of sensory loss.  The examiner 
observed that the veteran was under the influence of some 
alcohol intake which he said he depends upon for reducing his 
pain and that sensory examination was therefore not reliable.  
The veteran's quadriceps exhibited 5/5 strength.  Left hip 
extensor was also 5/5.  Left knee flexors were 4/5 and left 
ankle dorsiflexor was 4/5.  Degenerative arthritis of the 
lumbosacral spine with instability and retrolisthesis of L5-
S1 was the pertinent diagnosis.  The examiner commented that 
the veteran has significant disability due to his pain and 
instability of the low back with left sciatica, pain and loss 
of control episodes with some weakness as well as significant 
limitation of motion.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with duty to assist.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Sec. 3(a), 114 Stat. 2096, __ (2000) (to be codified as 
amended at 38 U.S.C § 5103, 5103A).  In making this finding, 
the Board is aware that the VA examiner in January 1999 made 
reference to a report of x-ray in 1998 and an electromyogram 
done in 1996 which have not been associated with the 
veteran's claims file.  The results of these examinations 
were, however, recorded by his examiner on the January 1999 
examination report.  Thus, remand for these records would 
serve no useful purpose.  The Board will proceed with the 
consideration of this case.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The RO has rated the veteran's low back disorder under 
Diagnostic Code 5295 for lumbosacral strain.  The veteran's 
low back disorder can also be rated on an alternative basis 
under Diagnostic Codes 5292 or 5293.  Under Diagnostic Code 
5292, slight limitation of motion of the lumbar spine 
warrants a 10 percent disability evaluation, while moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion of the lumbar spine warrants a 
40 percent evaluation.  Under Diagnostic Code 5293, moderate 
lumbar intervertebral disc syndrome with recurrent attacks is 
evaluated as 20 percent disabling.  Severe lumbar 
intervertebral disc syndrome with recurring attacks and 
intermittent relief is rated 40 percent disabling.  
Pronounced lumbar intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief is 
rated 60 percent disabling.  

Under Diagnostic Code 5295, a 20 percent rating is provided 
for a lumbosacral strain when there is muscle spasm on 
extreme forward bending, and loss of lateral spine motion 
unilaterally, in a standing position.  A 40 percent rating is 
provided for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral spine motion with osteoarthritic 
changes or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  

Under all three Diagnostic Codes, severe low back disability 
is required for a 40 percent rating.  In this case, when the 
degree of limitation of low back motion, the pain, the 
neurological deficit and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 are considered, there is severe low back disability.  
The most appropriate of the three Diagnostic Codes for rating 
purposes is Diagnostic Code 5292 for severe limitation of low 
back motion.  

At the same time, the Board does not find that the 
requirements for a 60 percent rating have been met.  There 
has been no clinical documentation of frank herniation of a 
lumbar disc, although the low back disorder exhibits some 
neurological deficit.  More significantly, the Board finds 
that the low back disorder does not produce pronounced low 
back disability.  Accordingly, a 40 percent rating, but no 
more, is warranted for the service-connected low back 
disorder.  


ORDER

A 40 percent evaluation for a low back syndrome is granted 
subject to the laws and regulations governing payment of 
monetary benefits.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

